                Case 5:21-mj-00025-DUTY Document 9 Filed 01/25/21 Page 1 of 1 Page ID #:25
                                                                                                  ~t~..~~

                                                                                           7021
                                            UNITED STATES DISTRICT COUR'~• ~~ , r     ;: , ~ ~ ;;. ; ~,;.,;. ,
                                           CENTRAL DISTRICT OF CALIFORNIA         ~~ YERSIDE ~`~F

                  ATES OF AMERICA,                                     CASE NUMBER

                                                                                            5:21-mj-00025-DUTY
                                                     PLAINTIFF,
                              v.


   Kevin Strong                                                           AFFIDAVIT OF THIRD-PARTY CUSTODIAN

                        DEFENDANT/MATERIAL WITNESS,



     Having been ordered by the Court on                     Tanuary 22, 2021                  to take third-party custody of
      Kevin Strom                                                I, Robert Strone
     agree to (a) supervise the defendant/material witness,(b) use every effort to assure the defendant's/material witness'
     appearance at all court proceedings, and (c) notify Pretrial Services immediately if the defendant/material witness
     violates a condition of release or is no longer in the custodian's custody. I understand that if I fail to discharge my
     obligations under this agreement I may be held in contempt of court.




                                                                Sig~ature of ~'hird-Party Custodian (Person or Organization)

                                                                 ~q~~~~
                                                                Relationship to Defendant/Material Witness



                                                                Address (only if the above is an organization)



                                                                City and State only

                                                                ~9oq~ ~y3-~.~~~
       Date:     //~~~                                          Telephone Number



CR-31 (03/15)                                       AFFIDAVIT OF THIRD-PARTY CUSTODIAN
